IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEPFON SMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5085

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed October 1, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Jeffrey E. Lewis, General Counsel, Melissa J. Ford, Assistant Conflict Counsel,
Office of Criminal Conflict and Civil Regional Counsel, Region One, Tallahassee,
for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.